Case: 17-11233    Date Filed: 02/15/2019   Page: 1 of 15


                                                             [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 17-11233
                           ________________________

         D.C. Docket Nos. 8:16-cv-00464-EAK & 8:11-bkc-22258-MGW



In re: Fundamental Long Term Care, Inc.,

                                                                            Debtor.

________________________

JUANITA JACKSON,
collectively the Probate Estates,
ELVIRA NUNZIATA,
collectively the Probate Estates,
JOSEPH WEBB,
collectively the Probate Estates,
OPAL LEE SASSER,
collectively the Probate Estates,
ARLENE TOWNSEND,
collectively the Probate Estates,
JAMES H. JONES,
collectively the Probate Estates,

                                                            Plaintiffs - Appellants,

                                      versus


RUBIN SCHRON,

                                                             Defendant - Appellee.
              Case: 17-11233     Date Filed: 02/15/2019     Page: 2 of 15


                            ________________________

                    Appeal from the United States District Court
                        for the Middle District of Florida
                          ________________________

                                 (February 15, 2019)

Before WILLIAM PRYOR, BRANCH, and ANDERSON, Circuit Judges.

PER CURIAM:

      This case is an appeal of a bankruptcy court’s award of costs to the

defendant-appellee, Rubin Schron. We find no error by the bankruptcy court in

awarding costs, and affirm.

                                 I.     Background

      The parties litigated the underlying bankruptcy case for many years,

including a previous appeal to this Court. In re Fundamental Long Term Care,

Inc., 873 F.3d 1325 (11th Cir. 2017), cert. denied sub nom. Estate of Jackson v.

Schron, No. 18-27, 2018 WL 3306855 (U.S. Oct. 1, 2018). Our opinion in that

case recounts the details of this dispute; the basic facts are as follows:

      In 2006, the estates of several deceased nursing home patients (“the

Estates”) filed wrongful death and negligence actions in state court against a

nursing home company, Trans Healthcare, Inc, (“THI”), and its related

management services company, Trans Health Management, Inc. (“THMI”). In

anticipation of what they perceived to be a set of likely adverse judgments, the

defendants in that case executed a scheme (the “2006 Transaction”) whereby the

                                           2
              Case: 17-11233     Date Filed: 02/15/2019    Page: 3 of 15


assets of THMI were transferred to a new entity, Fundamental Long Term Care,

Inc. (“FLTCI”), leaving THMI as a shell. THI, for its part, went out of business. In

this way, the defendants thought they could avoid the effects of an adverse

judgment.

      The Estates’ suits were successful, but when the Estates figured out that the

judgments in their favor were against insolvent shell companies, they filed state

court actions on fraudulent transfer theories against various entities, including a

real estate investor, Rubin Schron, alleging liability under agency theories in an

attempt to tie him to the 2006 Transaction. The Estates also filed an involuntary

bankruptcy petition against FLTCI, seeking to void the transfer of assets. The

bankruptcy court in that action appointed a trustee.

      Concerned that the parallel state and bankruptcy litigation could result in

inconsistent outcomes, the bankruptcy court in 2013 enjoined the Estates’ pursuit

of the state court claims and ordered that all of the Estates’ claims against the

defendants based on the 2006 Transaction be litigated in an adversary proceeding

before the bankruptcy court. The Estates filed a complaint in the bankruptcy court

to begin that adversary proceeding. The complaint named numerous entities and

individuals as defendants, including Schron.

      Schron filed a motion to dismiss for failure to state a claim, insisting that he

had nothing to do with the transactions in question and should not be a party in the



                                           3
              Case: 17-11233     Date Filed: 02/15/2019   Page: 4 of 15


proceeding. The bankruptcy court agreed, and dismissed Schron from the suit in

July of 2014, “concluding that his alleged connection with the transaction was

speculative at best.” In re Fundamental Long Term Care, Inc., 873 F.3d at 1329.

After the Estates entered mediation with the remaining defendants and settled for

$24 million, in May of 2016 the bankruptcy court permanently enjoined the Estates

from “pursuing claims against Rubin Schron arising out of the nucleus of facts set

forth in the adversary complaint in this proceeding.” Id. at 1334. The Estates then

appealed the dismissal of Schron from the bankruptcy case and the injunction

preventing them from pursuing the same claims in state court. Both the district

court and this Court affirmed. Estate of Jackson v. Schron, No. 8:16-CV-22-T-17,

2016 WL 4718145 (M.D. Fla. Sept. 8, 2016), aff’d sub nom. In re Fundamental

Long Term Care, Inc., 873 F.3d 1325 (11th Cir. 2017).

      Schron filed a Motion to Tax Costs, seeking an order requiring the Estates to

pay certain costs he incurred from the litigation. After a hearing on the motion, in

February 2016 the bankruptcy court entered an order awarding him $60,162.19 in

costs, including deposition and hearing transcripts and related expenses. The

Estates appealed to the district court, which affirmed shortly thereafter.

      The Estates then appealed the costs award to this Court, which stayed the

appeal until the resolution of the appeal on the underlying substantive case. After




                                          4
                  Case: 17-11233        Date Filed: 02/15/2019       Page: 5 of 15


resolving that appeal and denying a petition for rehearing en banc, this Court lifted

the stay in this case regarding costs. The matter is now ripe for review.

                                     II.       Legal Standard

          In bankruptcy cases this Court “sits as a second court of review and thus

examines independently the factual and legal determinations of the bankruptcy

court and employs the same standards of review as the district court” for both

factual findings and legal determinations. In re Ocean Warrior, Inc., 835 F.3d

1310, 1315 (11th Cir. 2016) (quoting In re Fisher Island Invs., Inc., 778 F.3d 1172,

1189 (11th Cir. 2015)); see also In re Gonzalez, 832 F.3d 1251, 1253 (11th Cir.

2016), cert. denied sub nom. Fla. Dep’t of Revenue v. Gonzalez, 137 S. Ct. 2293,

198 L. Ed. 2d 725 (2017).

          Federal Rule of Bankruptcy Procedure 7054(b)(1) states that the court “may

allow costs to the prevailing party except when a statute of the United States or

these rules otherwise provides.” Title 28 U.S.C. § 1920 lists what the court may tax

as costs, including “[f]ees for printed or electronically recorded transcripts

necessarily obtained for use in the case.” 1 Id. § 1920(2). “This court will not



1
    Title 28 U.S.C. § 1920 states in full:
           A judge or clerk of any court of the United States may tax as costs the following:

          (1) Fees of the clerk and marshal;

          (2) Fees for printed or electronically recorded transcripts necessarily obtained for
          use in the case;



                                                   5
              Case: 17-11233        Date Filed: 02/15/2019       Page: 6 of 15


disturb a costs award in the absence of a clear abuse of discretion.” U.S. E.E.O.C.

v. W&O, Inc., 213 F.3d 600, 619 (11th Cir. 2000) (quoting Tech. Res. Servs. v.

Dornier Med. Sys., 134 F.3d 1458, 1468 (11th Cir. 1998)).

                                      III.   Discussion

      We review the bankruptcy court’s determination of the costs award for abuse

of discretion, and consider each of the Estates’ arguments in turn.

   A. Transcripts Not Used in the Dismissal Order
      The $60,162.19 in costs awarded by the bankruptcy court included

$58,650.19 in deposition transcript and video costs and $1,512.00 in hearing

transcript costs. The Estates argue that these deposition and hearing transcript

costs “were not related to Schron’s 12(b)(6) motion,” and thus not authorized as

“necessarily obtained for use in the case” under § 1920. The Estates insist that

because the bankruptcy court’s 12(b)(6) analysis was inherently limited to an



      (3) Fees and disbursements for printing and witnesses;

      (4) Fees for exemplification and the costs of making copies of any materials where
      the copies are necessarily obtained for use in the case;

      (5) Docket fees under section 1923 of this title;

      (6) Compensation of court appointed experts, compensation of interpreters, and
      salaries, fees, expenses, and costs of special interpretation services under section
      1828 of this title.

      A bill of costs shall be filed in the case and, upon allowance, included in the
      judgment or decree.




                                                6
              Case: 17-11233     Date Filed: 02/15/2019    Page: 7 of 15


examination of the sufficiency of the operative complaint, the “use” of the

transcripts would be impermissible.

      Thus the issue is whether costs can be taxed when a transcript is not

ultimately used in a dispositive motion. The Estates attribute a narrowness to §

1920 that does not comport with the text of the statute. Section 1920 simply

requires that the transcripts be “necessarily obtained for use in the case.” There is

no requirement in the statutory text that the transcripts must be used later in a

proceeding or motion, or that they be cited in the dispositive order.

      Our precedent confirms a broader construction of § 1920 than the Estates

propose. Although “admission into evidence or use during cross-examination tends

to show that [a transcript] was necessarily obtained,” “[i]t is not necessary to use a

deposition at trial for it to be taxable.” W&O, Inc., 213 F.3d at 621. We have

upheld costs for depositions of witnesses whose testimony was “not used . . . at

summary judgment or at trial, and [the party] successfully moved in limine to have

the testimony of all three of these witnesses excluded from trial.” Id. at 622. Under

such circumstances, the testimony could not have been used in the dispositive

proceeding or motion, but it does not matter if “the use of these depositions was

minimal or that they were not critical to the [party’s] ultimate success.” Id. at 621.

The operative principle is that such costs are taxable when the party opposing the

costs “has not demonstrated that any portion of the depositions was not ‘related to



                                           7
                Case: 17-11233        Date Filed: 02/15/2019       Page: 8 of 15


an issue which was present in the case at the time the deposition was taken.’” Id.

(quoting Indep. Tube Corp. v. Copperweld Corp., 543 F. Supp. 706, 718 (N.D. Ill.

1982)).

       Here, the Estates argue that the depositions and hearings were unrelated to

the motion to dismiss but they have not shown that the depositions and hearings

were unrelated to an issue in the case at the time they occurred.2 The bankruptcy

court did not abuse its discretion on this basis by awarding costs for transcripts that

were not used in the motion to dismiss.

    B. Non-Adversary Proceeding Transcripts

       The Estates also argue that the bankruptcy court’s award of $15,500.53 for

transcripts from other actions (the state court actions and the Rule 2004 bankruptcy

investigation that preceded the adversary proceeding) which are distinct from the

adversary proceeding was an abuse of discretion because these transcripts were not

necessary for use in this case.

       We reiterate that § 1920 requires only that a transcript’s cost be “necessarily

obtained for use in the case.” 28 U.S.C. § 1920(2). Nothing in § 1920 requires that


2
  We note that with respect to depositions which were noticed by the Estates, there is an
additional factor in favor of taxing costs. “Taxation of deposition costs of witnesses on the losing
party’s witness list is reasonable because the listing of those witnesses indicated both that the
plaintiff might need the deposition transcripts to cross-examine the witnesses, and that “‘the
information those people had on the subject matter of this suit was not so irrelevant or so
unimportant that their depositions were outside the bound of discovery.’” W&O, Inc., 213 F.3d at
621 (quoting Independence Tube Corp., 543 F. Supp. at 717) (internal citation omitted)).



                                                 8
              Case: 17-11233      Date Filed: 02/15/2019    Page: 9 of 15


the deposition be taken as part of discovery in the same case in which a party

requests taxation of costs. It requires only that the transcripts be “for use in the

case.” § 1920(2) (emphasis added). The statute makes no distinction based on

whether or not the transcripts bear the same case number as the action in which the

costs are sought.

      The Estates have cited no cases from this Circuit that categorically exclude

transcript costs merely by virtue of being an element of discovery in a separate

action. In fact, as the Estates admit, a “Rule 2004 examination is a bankruptcy

investigative tool that parties in interest use prior to the filing of an adversary

proceeding.” It would be odd to declare that the fruits of that “investigative tool”

are not necessary for use in the subsequent adversarial proceeding.

      With respect to the two state court transcripts challenged by the Estates, this

Court previously found that the state court claims were “substantially similar, if not

identical, to the claims” in the adversary proceeding. In re Fundamental Long

Term Care, Inc., 873 F.3d at 1340. This Court has already noted the relationship

of the state court discovery to the bankruptcy proceeding: “Plaintiffs had enjoyed

the opportunity for extensive discovery in state-court proceedings by the time of

the Second Amended Complaint.” Id., 873 F.3d at 1342. In fact, one of the state

court deposition transcripts in question is of a deposition of Schron himself. It was

therefore reasonable to believe that the transcripts from the related state court cases



                                            9
              Case: 17-11233       Date Filed: 02/15/2019     Page: 10 of 15


would be used against Schron in the adversary proceeding. The fact that the

transcripts had their geneses in technically separate legal actions is irrelevant to the

dispositive issue: whether they were necessarily obtained for use in this case.

       As the district court correctly concluded, the Estates’ argument “overlooks

the realities of litigation,” in particular the realities of the litigation in this dispute.

Here, given the timeline of events and the particular transcripts obtained, the

bankruptcy court did not abuse its discretion in awarding costs related to these

transcripts. The depositions that took place before the adversary proceeding were,

as the district court correctly pointed out, the “basis” for the claims in the

adversary proceeding. Accordingly, the bankruptcy court did not abuse its

discretion by awarding costs for the transcripts from separate but closely related

actions involving the same underlying dispute.

   C. Pretrial Hearing Transcripts
       The protracted litigation in the underlying case on the merits resulted in an

extensive number of hearings in the bankruptcy court, and Schron requested

transcripts of some of those proceedings. The bankruptcy court included the costs

of those transcripts, but the Estates argue that $1,512.00 in pretrial hearing

transcript costs are not recoverable under § 1920.

       First, the Estates assert that Schron failed to show that the hearing transcripts

“limited or clarified issues” which were to be heard at trial and that Schron could



                                             10
             Case: 17-11233     Date Filed: 02/15/2019    Page: 11 of 15


have simply reviewed the pleadings and orders surrounding the hearings. Section

1920 includes the costs of “printed or electronically recorded transcripts

necessarily obtained for use in the case,” and we see no reason why that language

does not include transcripts of pretrial hearings. See, e.g., Chore-Time Equip., Inc.

v. Cumberland Corp., 713 F.2d 774, 781–82 (Fed. Cir. 1983). Contrary to the

Estates’ argument, pleadings and orders surrounding hearings may not be enough

to complete the litigation picture without transcripts of the hearings themselves.

This case provides an illustrative example. The bankruptcy court held a hearing

during which it discussed its findings regarding the taxation of costs; its order on

the matter simply referenced the hearing. In such circumstances, merely reading

the briefs and order does not offer insight into the court’s reasoning. We will not

categorically remove a hearing transcript from the scope of § 1920 simply because

the hearing had associated briefing and orders.

      Second, the Estates point to certain transcripts of hearings that took place

after the bankruptcy court dismissed the claims against Schron from the case,

arguing that it was not within the bankruptcy court’s discretion to award the costs

of those transcripts. The question thus is whether the timing of some of the

hearings makes the cost of their transcripts unrecoverable under § 1920.

      This Court has previously described Schron’s continued involvement in the

litigation following his dismissal as follows:



                                          11
              Case: 17-11233     Date Filed: 02/15/2019    Page: 12 of 15


      Having earlier been dismissed from the adversary proceeding at the
      pleading stage, Schron was the sole non-settling Defendant.
      Throughout the adversary proceeding, the Estates had maintained their
      intention to pursue further state actions against Schron notwithstanding
      his early dismissal from the case. Schron recognized the possibility of
      future action against him in a different venue and accordingly opposed
      the various settlements unless they were accompanied by a permanent
      injunction preventing the Estates from reviving or bringing any new
      state-court judgment-enforcement actions against him. Thus, Schron’s
      insistence on a permanent injunction reflected his legitimate fear that
      Plaintiffs would try to upend the resolution reached by the bankruptcy
      court after much litigation by the parties.

In re Fundamental Long Term Care, Inc., 873 F.3d at 1334. Additionally, the

Estates appealed the bankruptcy court’s dismissal of Schron to the district court as

well as to this Court. The ongoing litigation and appeals, and the subsequent need

for Schron to maintain participation in the dispute, justified the costs for transcripts

of the hearings in question. Under such circumstances, it was reasonable for

Schron to request transcripts. In re Fundamental Long Term Care, Inc., 569 B.R.

904 (Bankr. M.D. Fla. 2016) (detailing the continued assertion of claims by the

Estates against Schron).

      Accordingly, we find the bankruptcy court did not abuse its discretion by

taxing costs for the pretrial hearing transcripts.




                                           12
               Case: 17-11233        Date Filed: 02/15/2019        Page: 13 of 15


    D. Extraneous Costs

       The Estates argue that $15,092.06 3 awarded for “extraneous costs” such as

“charges for video streaming, E-CD litigation packages, conference call/telecom

appearances, expedited transcripts, ASC-II rough drafts, technology surcharges,

and postage/shipping/handling/processing,” are not authorized by 28 U.S.C. §

1920. The Estates never singled out these “extraneous” costs to the bankruptcy

court, but they insist this new argument is encompassed in their broader argument:

the claimed costs were not necessary to the adversary proceeding.

       The Estates argue that regardless of the necessity to the case, these types of

costs are not authorized by § 1920. However, by not advancing this argument in

the bankruptcy court proceeding, the Estates have waived it, and this Court does

not have to reach the substantive question of whether the bankruptcy court abused

its discretion. “We have declined to address issues not raised before the bankruptcy

court because an alternate course would ‘delay the disposition of bankruptcy cases’

and permit a party . . . to ‘say nothing to the bankruptcy court, await its ruling,

bypass that judgment, and for the first time take that objection to the district

court.’” In re Worldwide Web Sys., Inc., 328 F.3d 1291, 1300 (11th Cir. 2003)

(quoting In re Daikin Miami Overseas, Inc., 868 F.2d 1201, 1208 (11th Cir. 1989).



3
 In their opening brief, the Estates listed the figure of “extraneous” costs as $15,750.10, but
changed it to $15,092.06 in their reply brief. Neither figure was presented to the bankruptcy
court.


                                                13
                Case: 17-11233        Date Filed: 02/15/2019        Page: 14 of 15


Without being presented with argument contesting these costs, the bankruptcy

court could not have erred by including these ancillary costs in its award. 4

    E. Equitable Considerations

       The Estates also raise concerns based in equity. They do not claim that the

costs awarded are exorbitant; rather they point to alleged discovery of malfeasance

by the other side’s attorneys. Their argument, however, does not explain how the

alleged malfeasance is related to the costs; instead, they simply insist that the

bankruptcy court “failed to consider the unfair nature of the proceedings below”

when it entered judgment in Schron’s favor and taxed costs.

       The Estates are essentially asking us to hold that the “unfair” nature of the

bankruptcy court’s dismissal of their case with respect to Schron demands a

different outcome with respect to costs. The Estates failed to bring this argument at

the bankruptcy court below, and so this Court need not address it. See Denis, 791

F.2d at 848–49. But even if we were so inclined, this Court found nothing “unfair”

about the bankruptcy court’s dismissal of the claims against Schron with prejudice



4
  We note that even if we were to reach the merits of this issue, the types of expenses in question
are not categorically outside the bounds of the statute. See, e.g., Maris Distrib. Co. v. Anheuser-
Busch, Inc., 302 F.3d 1207, 1226 (11th Cir. 2002) (“Although we do not believe that the costs
associated with expedited trial transcripts should be allowed as a matter of course, lest litigation
costs be unnecessarily increased, the district court found that expedited transcripts were
necessary in this case given its length and complexity . . . . [W]e cannot say that the district court
clearly abused its discretion by reaching this conclusion.”). The fact-intensive analysis required
to parse which ancillary expenses should be included in an award of costs is far better left to the
bankruptcy court—and is all the more reason why the Estates should have presented their
argument regarding these costs to the bankruptcy court in the first instance.


                                                 14
             Case: 17-11233      Date Filed: 02/15/2019   Page: 15 of 15


when we affirmed that decision just last year. In re Fundamental Long Term Care,

Inc., 873 F.3d at 1347–48. Under such circumstances, the equitable considerations

in this case do not favor the Estates.

      For the foregoing reasons, we affirm the award of costs in its entirety.

      AFFIRMED.




                                          15